Order filed December 11, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00479-CV
                                    ____________

                     SHRIHARI ENTERPRISES, INC, Appellant

                                            V.

                 SATIESH Y. RAO AND SAI & SAI, INC, Appellee


                        On Appeal from the 55th District Court
                                 Harris County, Texas
                          Trial Court Cause No. 2010-54280


                                         ORDER

       The reporter’s record in this case was due July 3, 2012 . See Tex. R. App. P.
35.1. On August 30, 2012, this court ordered the court reporter to file the record within
30 days. On October 19, 2012, this court granted a request for a 30-day extension of time
to file the record with the notation that no further extensions would be entertained absent
exceptional circumstances. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Gina Wilburn, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Gina Wilburn does not timely file the record as ordered, we will issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM